1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                      DISTRICT OF NEVADA
7
                                                 ***
8
      ROBERT ALLEN GOODLOW,                          Case No. 3:18-cv-00323-MMD-CBC
9
                                       Petitioner,
10           v.                                                       ORDER
11
      WARDEN BAKER,
12
                                   Respondents.
13

14          Claiming that he has not received a copy of Respondents’ motion to dismiss (ECF
15   No. 30), Petitioner has filed motions asking the Court to provide him a copy and to
16   extend the time within which to respond to the motion. (ECF Nos. 36, 37, 39, 40.) While
17   Respondents aver that they properly served the motion on Petitioner (ECF No. 38), the
18   Court grants the motions in order to move these proceedings forward.
19          The Clerk of Court is instructed to send a copy of the motion to dismiss (ECF No.
20   30) to Petitioner. Petitioner will have 45 days from the date of this order within which to
21   file his response to the motion. In all other respects the Court’s scheduling order of August
22   21, 2018 (ECF No. 9) remains in effect.
23          DATED THIS 19th day of September 2019.
24

25                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
26
27

28
